MEMORANDUM **
John Matthew Lorentine appeals from the 120-month sentence imposed following his guilty-plea conviction for conspiracy to possess with intent to distribute marijuana, in violation of 21 U.S.C. §§ 841(a)(1), *705(b)(l)(B)(vii) and 846. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Lorentine contends that the district court abused its discretion by refusing to accept the parties’ plea agreement and sentencing the defendant to a term of imprisonment beyond the scope of that provided in the agreement without giving due consideration to the factors argued by counsel and outlined in 18 U.S.C. § 3553(a). We conclude that the district court did not abuse its discretion. See In re Morgan, 506 F.3d 705, 711-12 (9th Cir.2007).
Lorentine also contends that the sentence is unreasonable because the district court failed to adequately consider the § 3553(a) factors and disregarded his mitigating evidence. We conclude that the district court did not procedurally err, and that the sentence imposed is substantively reasonable. See Gall v. United States, 552 U.S. 38, 128 S.Ct. 586, 596-97, 169 L.Ed.2d 445 (2007); see also United States v. Carty, 520 F.3d 984, 991-93 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.